United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION FACILITY, Denver, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-752
Issued: July 24, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 20, 2014 appellant filed a timely appeal from an October 30, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) reducing her compensation
benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation benefits effective
February 13, 2011 based on its finding that she had the capacity to earn wages in the selected
position of Cashier II.

1
2

5 U.S.C. § 8101 et seq.

On appeal appellant submitted new evidence. The Board has no jurisdiction to review new evidence on appeal;
see 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
This case has previously been before the Board. On June 23, 2008 appellant, then a 51year-old mail handler, filed a traumatic injury claim alleging that she injured her left knee in the
performance of duty. OWCP accepted the claim for a left medial meniscus tear, a left hip and
thigh sprain and a left knee and leg sprain. It paid appellant compensation for total disability
beginning August 7, 2008. Appellant returned to modified employment with the employing
establishment on January 27, 2009.
In a work restriction evaluation dated May 5, 2009, Dr. Craig S. Anderson, Boardcertified in family practice, found that appellant could work eight hours per day walking and
standing for 15 minutes intermittently for no more than two hours per day, pushing, pulling and
lifting no more than 5 pounds, and performing no squatting, kneeling or climbing. He advised
that the restrictions were permanent.
The employing establishment could not accommodate the restrictions set forth by
Dr. Anderson.
OWCP paid appellant compensation for total disability beginning
February 27, 2010.
On July 20, 2010 OWCP referred appellant for vocational rehabilitation. On August 6,
2010 the rehabilitation counselor stated that she met with appellant who refused to sign a return
to work timeline. By letter dated August 6, 2010, OWCP advised that she had 30 days to
cooperate with vocational rehabilitation or have her compensation reduced by what would have
been her wage-earning capacity had she cooperated.
In a report dated August 12, 2010, the rehabilitation counselor discussed appellant’s work
history of 20 years as a mail handler/sorter. On September 14, 2010 the counselor advised that
she was obstructing the return to work effort.
By letter dated September 20, 2010, appellant related that she had applied for both
disability retirement and social security disability, and was not interested in signing a
rehabilitation plan.3
In an October 17, 2010 report, the rehabilitation counselor noted that it was difficult to
identify suitable positions as appellant’s limitations were “below sedentary exertion” according
to the Department of Labor’s Dictionary of Occupational Titles. She further noted that appellant
was uninterested in obtaining private employment.
In a November 2, 2010 earnings capacity report, the rehabilitation counselor related that
the only job title reasonably available within appellant’s commuting area was Cashier II, which
was classified by the Dictionary of Occupational Titles as requiring light strength. She noted

3

In a February 9, 2009 psychological consultation, Dr. Rebecca Hawkins, a clinical psychologist, diagnosed
recurrent, moderate major depressive disorder possibly aggravating her physical pain.

2

that some jobs within this classification required sedentary work with only occasional walking
and lifting of less than five pounds. The rehabilitation counselor stated:
“This counselor contacted a significant number of employers who hire individuals
such as [appellant] for cashier jobs that require only occasional lifting of five
pounds. Employers indicated if additional weight was required to be moved,
there are a significant number of alternative employees that can perform the
duties. Hence, special accommodations could be provided for this injured
worker.”
Appellant listed six employers that she contacted directly to verify this information, in
addition to a state employment service representative.
In a job classification report dated November 2, 2010, the rehabilitation counselor
identified the position of Cashier II from the Dictionary of Occupational Titles as suitable for
appellant. The position was classified as requiring light physical demands with occasional lifting
of 20 pounds and frequently lifting of 10 pounds. The rehabilitation counselor noted that
appellant’s lifting restriction of up to five pounds was inconsistent with the position of Cashier II
but reiterated that she confirmed by telephone contact with a state employment service
representative that “there are a sufficient number of Cashier II jobs that match the five-pound
restriction to ensure suitability and availability of the job title for this injured worker.” The
rehabilitation counselor also found that appellant met the vocational requirements of the position,
which required a short demonstration of up to 30 days.
On December 15, 2010 an OWCP rehabilitation specialist concurred with the opinion of
the rehabilitation specialist that a subset of Cashier II jobs were within appellant’s work
restrictions and performed in sufficient numbers within her geographical area.
On January 6, 2011 OWCP advised appellant of its proposed reduction of her
compensation based on its finding that she had the capacity to perform the constructed position
of Cashier II. It found that the position was vocationally suitable and within the work
restrictions of Dr. Anderson’s May 5, 2009 work restriction evaluation.
On February 4, 2011 appellant’s attorney challenged the proposed reduction, arguing that
the position was outside her work restrictions. He also noted that she had two other accepted
claims that should be considered in determining her wage-earning capacity.
By decision dated February 15, 2011, OWCP reduced appellant’s compensation effective
February 13, 2011 after determining that she could earn wages as a Cashier II. It discussed the
evidence in two other file numbers and noted that each had been closed without restrictions.
On March 4, 2011 appellant, through her attorney, requested a telephone hearing before
an OWCP hearing representative. A hearing was held on June 7, 2011. On June 28, 2011
appellant’s attorney argued that the rehabilitation specialist did not document specific cashier
jobs that were within her restrictions or address whether the positions were within her standing
and walking limitations.

3

In a report dated June 10, 2010, received by OWCP on July 1, 2011, a Dr. Claudia Eisner
found that appellant could work mostly sitting with some bending, occasional overhead reaching
and walking up to 10 minutes for an hour or two each day.4
In a decision dated August 4, 2011, an OWCP hearing representative affirmed the
February 11, 2011 decision. He discussed appellant’s March 7, 2007 traumatic injury claim,
accepted for a concussion under file number xxxxxx783, and her September 17, 2007 claim for a
left hip injury, which was not accepted or denied but instead administratively closed under file
number xxxxxx382. The hearing representative determined that it was reasonable to find that a
subset of Cashier II positions required less strength and would be within her restrictions as set
forth by Dr. Anderson’s May 5, 2009 work restriction evaluation, which he found continued to
constitute the weight of the evidence.
By decision dated September 12, 2011, OWCP denied appellant’s request for
reconsideration finding that she did not submit evidence or raise an argument sufficient to
warrant reopening her case for further merit review under 5 U.S.C. § 8128.
Appellant appealed to the Board. In an order dated September 12, 2012, the Board set
aside the August 4 and September 12, 2011 decisions.5 The Board noted that OWCP had
considered medical evidence from file numbers xxxxxx783 and xxxxxx382 in reaching its loss
of wage-earning capacity determination but such evidence was not associated with the record on
appeal. The Board remanded the case for OWCP to combine the case records.
By decision dated October 17, 2012, OWCP reissued its February 11, 2011 loss of wageearning capacity decision. It noted that it had doubled all prior claims into the current file
number.
On November 12, 2012 appellant, through her attorney, requested an oral hearing. A
telephone hearing was held on March 19, 2013.
By decision dated June 5, 2013, an OWCP hearing representative affirmed the
October 17, 2012 decision. She noted that OWCP had accepted appellant’s December 29, 2011
claim for right shoulder impingement, tendinitis and arthropathy under file number xxxxxx273
and that the medical evidence in that file number precluded appellant from overhead reaching.
The hearing representative found, however, that there was no reasoning provided for this finding.
On August 16, 2013 appellant, through her attorney, requested reconsideration based on
an August 13, 2013 report from Dr. Jack L. Rook, a Board-certified physiatrist, who diagnosed
right shoulder tendinitis, impingement syndrome, acromioclavicular joint arthropathy and
myofascial pain syndrome. Dr. Rook advised that she should avoid reaching over the shoulder
level and not lift over five pounds.

4

In a report dated June 9, 2010, Dr. Aimee Henley, a clinical psychologist, diagnosed major depressive disorder,
to rule out pain disorder and to rule out a cognitive disorder.
5

Docket No. 12-470 (issued September 12, 2012).

4

In a decision dated October 30, 2013, OWCP denied modification of the June 5, 2013
decision. It noted that Dr. Rook’s finding that appellant could lift only five pounds was within
the previous work restrictions. OWCP further determined that she could perform overhead
reaching with her left arm.
On appeal appellant discussed her job duties and noted that on November 2013 she
underwent right shoulder surgery. She submitted additional medical evidence.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction of benefits.6 Under section 8115(a), wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent his or her wageearning capacity, or if the employee has no actual earnings, his or her wage-earning capacity is
determined with due regard to the nature of the injury, the degree of physical impairment, his or
her usual employment, age, qualifications for other employment, the availability of suitable
employment and other factors or circumstances which may affect wage-earning capacity in his or
her disabled condition.7
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regard to his or
her physical limitations, education, age and prior experience.8 Once this selection is made, a
determination of wage rate and availability in the open labor market should be made through
contact with the state employment service or other applicable service. Finally, application of the
principles set forth in Albert C. Shadrick9 will result in the percentage of the employee’s loss of
wage-earning capacity.
ANALYSIS
OWCP accepted that appellant sustained a left medial meniscal tear, a left hip and thigh
sprain and a left leg and knee sprain due to a June 17, 2008 employment injury. It further
accepted that she sustained a concussion under file number xxxxxx783.10

6

T.O., 58 ECAB 377 (2007).

7

Harley Sims, Jr., 56 ECAB 320 (2005); Karen L. Lonon-Jones, 50 ECAB 293 (1999).

8

Mary E. Marshall, 56 ECAB 420 (2005); James A. Birt, 51 ECAB 291 (2000).

9

5 ECAB 376 (1953); codified by regulations at 20 C.F.R. § 10.403.

10

OWCP further accepted that appellant sustained right shoulder tendinitis, impingement syndrome,
acromioclavicular joint arthropathy and myofascial pain syndrome under file number xxxxxx273.

5

In a work restriction evaluation dated May 5, 2009, Dr. Anderson found that appellant
could work full time with permanent restrictions of walking and standing intermittently for 15
minutes at a time for no more than 2 hours per day. He further opined that she could push, pull
and lift up to five pounds but could not squat, knee or climb. Based on Dr. Anderson’s finding
that appellant could work with restrictions, OWCP properly referred her for vocational
rehabilitation.
The Board finds, however, that OWCP did not meet its burden of proof to reduce her
compensation as the medical evidence is insufficient to establish that the selected position of
Cashier II was within her physical limitations. The issue of whether an employee has the
physical ability to perform a selected position is a medical question that must be resolved by
probative medical evidence.11 As noted, Dr. Anderson found that appellant could walk and stand
intermittently for 15 minutes at a time for a maximum of 2 hours per day, and could lift, push
and pull no more than five pounds. The Dictionary of Occupational Titles describes the duties of
a Cashier II as requiring light strength with lifting up to 20 pounds occasionally and 10 pounds
frequently. It further provides that the physical demands are in excess of those of a sedentary
position, which requires walking and standing for only brief periods.
The rehabilitation counselor found that there was a subset of Cashier II positions that
required lifting of five pounds or less. She based this determination on conversations with six
employers and a state employment service representative. The rehabilitation counselor further
related that those with whom she spoke indicated that there were other employees to assist in
lifting any excess weight and that, consequently, “special accommodations could be provided for
this injured worker.” The purpose, however, of a wage-earning capacity is to find a position
within appellant’s actual physical and vocational capabilities. The rehabilitation counselor’s
determination that a subset of Cashier II positions could, if modified, be suitable for appellant is
insufficient to show that the position was within her physical limitations. As the medical
evidence does not clearly and unequivocally establish that appellant could perform the duties of
the selected position, OWCP did not meet its burden of proof to reduce her compensation.12
CONCLUSION
The Board finds that OWCP improperly reduced appellant’s compensation benefits
effective February 13, 2011 based on its finding that she had the capacity to earn wages in the
selected position of Cashier II.

11

See Maurissa Mack, 50 ECAB 498 (1999); Robert Dickinson, 46 ECAB 1002 (1995).

12

See William H. Woods, 51 ECAB 619 (2000).

6

ORDER
IT IS HEREBY ORDERED THAT the October 30, 2013 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: July 24, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

